DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on November 10, 2020 has been received and considered. By this amendment, claims 1, 8, 11, and 15 are amended, claims 25 and 26 are added, and claims 1-6, 8-16, and 18-26 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 20, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the one or more second material layers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the one or more second material layers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the one or more second material layers" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (U.S. 2012/0109296, previously cited) in view of Fox et al. (U.S. 2013/0015502). Regarding claim 1, Fan discloses a photosensitive pixel structure comprising: a substrate 503 with a front surface and a back surface (see Figures 5A-J), wherein at least one photosensitive diode 507 is on the front surface of the substrate (see Figures 5A-5J and paragraph [0051] where photo sensors are described as being diodes), a first material layer 501 on the back surface of the substrate, wherein the first material layer comprises a reflective layer (see Figures 5A-J and paragraph [0056] where the first material layer is described as being buried oxide, which inherently has reflective properties), a second material layer 527 on a surface of the first material layer facing away from the substrate (see Figures 5A-J). It is respectfully submitted that because the photosensitive diodes 507 are located on the front surface of the substrate and KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 2, it is inherent that the substrate of Fan is “adapted to absorb light of a predetermined wavelength or wavelength range”, as that is a property of any material. Furthermore, the substrate 503 is described by Fan as being a silicon layer (see paragraph [0052]) and is, thus, a material adapted to absorb light of a predetermined wavelength or wavelength range.
Regarding claim 3, Fan discloses that the first material layer on the back surface of the substrate comprises a layer of buried oxide that includes SiO2, or the first material layer comprises a layer of metal (see paragraphs [0051], [0054], and [0056]).
Regarding claim 4, Fan discloses that the first material layer is formed as an integral part of the substrate (see Figures 5A-J).
Regarding claim 5, Fan discloses that the first material layer comprises a layer 509 of buried oxide that includes SiO2
Regarding claim 6, Fan discloses that the second material layer hermetically covers at least the first material layer and/or the back surface of the substrate (see Figures 5A-J and paragraphs [0057] and [0058]).
Regarding claim 8, Fan discloses that layer 527 may have a thickness of about 1 µm or 2 µm (see paragraph [0058]) and, thus, the second material layer has a thickness of 500 nm or more).
Regarding claim 9, Fan discloses that the first material layer is a buried oxide layer (see paragraphs [0051], [0054], and [0056]) and the thickness of the buried oxide layer may be 50 µm, which is “about” 130 nm plus a multiple of 300 nm.
Regarding claim 10, Fan discloses a photosensitive pixel array 300 comprising a plurality of pixel structures 301 according to claim 1, wherein the plurality of pixel structures is arranged in an array (see Figure 3).
Regarding claim 11, Fan discloses that each second material layer of each pixel structure of the plurality of pixel structures is adjacent to a respective first material layer of each pixel structure (see Figures 5A-J).
Regarding claim 13, Fan discloses an implant with a photosensitive pixel structure according to claim 1, wherein the implant further comprises at least one electrode 521, which is adapted to provide an electrical stimulation pulse generated by photoelectric generation in the pixel structure (see Figures 5A-5J).
Regarding claim 14, it is respectfully submitted that the limitation “the implant is a retinal implant or a subretinal implant” is an intended use recitation that fails to further define the claimed invention over that of the prior art. 
Regarding claim 18, Fan discloses that the material that is adapted to absorb light of a predetermined wavelength or wavelength range comprises silicon (see paragraph [0052]).
Regarding claim 19, Fan discloses that the first material layer comprises the layer of metal and wherein the layer of metal is a layer of aluminum 511 or a layer of titanium (see paragraph [0055]).
Allowable Subject Matter
Claims 12, 20, 23, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 25 and 26 are allowed.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/ Primary Examiner, Art Unit 3792